Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Bruce Neel elected claims 22-30,38-42 over the phone on 08/11/2022.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 22-30 is the inclusion of the following limitations: ‘execute the test program to sniff for presence of a bus; determine whether the bus is present; after establishing the communication with the production line server, receive image data; verify the integrity of the installed image’.
The primary reason for the allowance of claims 38-42 is the inclusion of the following limitations: ‘executing the test program to sniff for presence of a bus; determining whether the bus is present; after establishing the communication with the production line server, receiving image data; verifying the integrity of the installed image’.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The closest prior art: USPN 20210096971 – receiving a bus auto-detect signal when a bus is connected to a test and measurement instrument as disclosed in the abstract;
USPN 10572166 – discloses testing the DRAM and loading the NVMeLoader into RAM and validating the NVMeLoader (e.g., performing a checksum) as disclosed in column 4, lines 28-41;
USPN 7017038 – discloses the bootstrap program directs the CPU to download a copy of the CPU operating system code from outside the system using the I/O port and after the download the CPU stores a copy of the downloaded operating system code and the CPU verifies its integrity, as disclosed in column 2, lines 15-36. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yolanda L Wilson whose telephone number is (571)272-3653. The examiner can normally be reached M-F (7:30 am - 4 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Yolanda L Wilson/Primary Examiner, Art Unit 2113